Title: Oliver Wendell to Abigail Adams, 29 November 1779
From: Wendell, Oliver
To: Adams, Abigail



Dear Madm.
Boston Novr. 29th. 1779

Mr. Adams gave me real Pleasure when he told me it was in my Power to render any Service to himself or his Family, therefore any Apology from you was needless.
The fluctuating or rather the Ebbing State of our paper Medium is such that to exchange More Silver than you may want for a fortnights Use, may be prejudicial—and oftentimes a better bargain may be made with the Silver than any other way. At present Thirty paper are given for one Mill’d Dollr. You’l therefore freely send Directions what Money you’d exchange and the best Advance I can obtain shall be sent you.

I am with Esteem Your very Hume. Servt.,
O. Wendell


Mrs. Wendell presents her Regards.

